DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 12/23/2021 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 4,698,408, cited in IDS).
Regarding claim 1, Goel teaches an epoxy curing catalyst including tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45), which reads on an accelerator composition comprising (a) a boron trihalide-amine complex, (b) a quaternary ammonium halide, or (a) a boron trihalide-amine complex and (b) a quaternary ammonium halide.
Goel does not teach a specific embodiment of the accelerator composition for curing polyfunctional isocyanates with epoxy resins comprising (a) a boron trihalide-amine complex and (b) a quaternary ammonium halide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Goel’s tetra alkyl ammonium halides and Goel’s boron trifluoride-amine complexes as Goel’s epoxy curing catalyst, which would read on an accelerator composition for curing polyfunctional isocyanates with epoxy resins comprising (a) a boron trihalide-amine complex, and (b) a quaternary ammonium halide as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary 
The limitation wherein the accelerator composition is an accelerator composition for curing polyfunctional isocyanates with epoxy resins is an intended use. The accelerator composition that is rendered obvious by Goel is capable of performing as an accelerator composition for curing polyfunctional isocyanates with epoxy resins because Goel renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the accelerator composition for curing polyfunctional isocyanates with epoxy resins, as explained above, and because Goel teaches that the epoxy curing catalyst is for use in (2:31) a two-component, polyurethane-based adhesive composition further comprising a first component comprising a gravity flowable isocyanate prepolymer and essentially hydroxyl group free diepoxide resin and a stable gravity flowable curative second component comprising the epoxy curing catalyst (2:14-23). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).

Goel does not teach a specific embodiment wherein component (b) is a quaternary ammonium or phosphonium bromide or chloride. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Goel’s tetra alkyl ammonium halides and Goel’s boron trifluoride-amine complexes as Goel’s epoxy curing catalyst, such that Goel’s tetra alkyl ammonium halides are a tetra alkyl ammonium bromide or chloride, which would read on wherein component (b) is a quaternary ammonium bromide or chloride as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy curing catalyst with a similar ability to catalyze epoxy curing because Goel teaches that the epoxy curing catalyst includes tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45), and that the epoxy curing catalysts are for use in (2:31) a two-component, polyurethane-based adhesive composition further comprising essentially hydroxyl group free diepoxide resin (2:14-23), which suggests selecting a tetra alkyl ammonium bromide or chloride as Goel’s tetra alkyl ammonium halides since the only halides or bromide, chloride, fluoride, and iodide. Examples of rationales that may support a conclusion of obviousness include: 
Regarding claim 6, Goel teaches that the epoxy curing catalyst includes tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45) and that the amount of epoxy-curing catalyst is from 0.05 to 8% by weight of a curative component comprising the epoxy curing catalyst (2:45-49), which reads on wherein the weight ratio of component (a) to component (b) is in the range from 0:1 to 1:0.
Goel does not teach that the weight ratio of component (a) to component (b) is in the range from about 50:1 to 1:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mixture of Goel’s tetra alkyl ammonium halides and Goel’s boron trifluoride-amine complexes as Goel’s epoxy curing catalyst, such that the amount by weight of Goel’s tetra alkyl ammonium halides is equal to the amount by weight of Goel’s boron trifluoride-amine complexes, which would read on wherein the weight ratio of component (a) to component (b) is 1:1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy curing catalyst with a similar ability to catalyze epoxy curing because Goel teaches that the epoxy curing catalyst includes tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45), and that the epoxy curing catalysts are for use in (2:31) a two-component, polyurethane-based adhesive composition further comprising essentially hydroxyl group free diepoxide resin (2:14-23), which means that Goel’s tetra alkyl ammonium halides 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 4,698,408, cited in IDS) as applied to claim 1, and further in view of Rogler et al. (US 4,562,227).
Regarding claims 2-3, Goel renders obvious the composition according to claim 1 as explained above.
Goel does not teach that component (a) is a boron trichloride-amine complex and that component (A) is a boron trichloride-dimethyloctylamine complex, boron trichloride-.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 4,698,408, cited in IDS) as applied to claim 1, and further in view of Watanabe et al. (US 2015/0240070 A1).
Regarding claim 5, Goel renders obvious the composition according to claim 4 as explained above. Goel teaches that the epoxy curing catalyst including tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45).
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, Goel et al. (US 4,698,408, cited in IDS) renders obvious the composition according to claim 6 as explained above.
Goel does not teach that the weight ratio of component (a) to component (b) is about 20:1 to 5:1. Although Goel teaches that the epoxy curing catalyst includes tetra alkyl ammonium halides, boron trifluoride-amine complexes, or mixtures thereof (2:40-45) and that the amount of epoxy-curing catalyst is from 0.05 to 8% by weight of a curative component comprising the epoxy curing catalyst (2:45-49), the prior art of record do not teach or suggest selecting a mixture of Goel’s tetra alkyl ammonium halides and Goel’s boron trifluoride-amine complexes as Goel’s epoxy curing catalyst and selecting an amount of Goel’s boron trifluoride-amine complexes that is from five to twenty-times greater than the amount of Goel’s  tetra alkyl ammonium halides. Furthermore, the prior art of record do not teach or suggest selecting an amount of one 
Regarding claim 7, although Swiatkowski (US 2012/0010328 A1, cited in IDS) teaches an accelerator component that is selected from the group comprising quaternary ammonium compounds, phosphonium compounds, BCl3-amine complexes, and mixtures thereof [0025], the prior art of record do not teach or suggest selecting a mixture of Swiatkowski’s BCl3-amine complexes and Swiatkowski’s quaternary ammonium compounds or phosphonium compounds, such that the phosphonium compounds are quaternary, as Swiatkowski’s accelerator component, and selecting an amount of Swiatkowski’s BCl3-amine complexes that is from five to twenty-times greater than an amount of Swiatkowski’s quaternary ammonium compounds or phosphonium compounds. Furthermore, the prior art of record do not teach or suggest selecting an amount of one of Swiatkowski’s BCl3-amine complexes and Swiatkowski’s quaternary ammonium compounds or phosphonium compounds to be much greater than an amount of the other. It therefore would have required impermissible hindsight to make such a selection before the effective filing date of the claimed invention.
Regarding claim 7, although Wakahara et al. (WO 2012/099149 A1, cited in IDS, machine translation in English used for citation and made of record on 11/03/2020) teaches a curing catalyst that is (p. 15, l. 34-36) triethylbenzylammonium chloride, tetramethylammonium chloride, boron trifluoride-monoethylamine complex, or a mixture of two or more (p. 16, l. 8-10), the prior art of record do not teach or suggest selecting a 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID T KARST/           Primary Examiner, Art Unit 1767